DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
The system claim has the following limitations that appear to be method steps:
Regarding claim 1, 	“ the first portion of the borehole formed based on a permeability of the first portion of the borehole and a temperature within the first portion of the borehole” and “ the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the temperature within the first portion of the borehole exceeds a temperature threshold value.”
Regarding claim 3, “ wherein the first portion of the borehole is formed while monitoring a rate of penetration of the drill bit of the mechanical drilling apparatus, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the rate of penetration of the drill bit of the mechanical drilling apparatus is below a rate of penetration threshold value.”
Regarding claim 4, “wherein the first portion of the borehole is formed while monitoring a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the hardness of the material exceeds a hardness threshold value.
Regarding claim 5, “wherein the first portion of the borehole is formed while monitoring a rate of penetration of the drill bit of the mechanical drilling apparatus, and a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to the rate of penetration of the drill bit of the mechanical drilling apparatus falling below a rate of penetration threshold value and/or the hardness of the material present within the first portion of the borehole exceeding hardness threshold value.”
Regarding claim 7 “ the first portion of the borehole formed based on a permeability of the first portion of the borehole and a rate of penetration of the drill bit of the mechanical drilling apparatus; and  “the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the rate of penetration of the drill bit of the mechanical drilling apparatus is below a rate of penetration threshold value.”
Regarding claim 8, wherein the monitoring the permeability of the first portion of the borehole includes determining the permeability of the first portion of the borehole based at least on rock porosity and/or fluid saturation measured within the borehole.
Regarding claim 10 “wherein the first portion of the borehole is formed while monitoring a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the hardness of the material exceeds a hardness threshold value.
Regarding claim 11, “wherein monitoring the permeability of the first portion of the borehole and/or monitoring the rate of penetration of the drill bit of the mechanical drilling apparatus is performed using a first data processor and the determining is performed using the first data processor, a second data processor, or a combination of the first data processor and the second data processor.”
Regarding claim 12, “wherein monitoring the permeability of the first portion of the borehole includes monitoring a rate of a fluid or a pressure of the fluid supplied into or received from the borehole.”
Regarding claim 14, “the first portion of the borehole formed based on a permeability of the first portion of the borehole and a hardness of a material present within the first portion of the borehole; and  the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the hardness of the material present within the first portion of the borehole exceeds a hardness threshold value.”
Regarding claim 15, “ wherein the monitoring the permeability of the first portion of the borehole includes determining the permeability of the first portion of the borehole based at least on rock porosity and/or fluid saturation measured within the borehole.
 Regarding claim 18, “ wherein monitoring the permeability of the first portion of the borehole includes monitoring a rate of a fluid or a pressure of the fluid supplied into or received from the borehole.”
 Regarding claim 20, “are operated to form the second portion of the borehole to a depth greater than a depth limit of the mechanical drilling apparatus.”
Dependent claims are likewise rejected.

Note: "[A]pparatus claims cover what a device is, not what a device does" MPEP 2114.  It is suggested to write systems claims by the structure and/or what the function the structure performs.

The claims will be examined based on the claimed structure and any functional limitations of the structure.

Further regarding claims 8, 11, 12,15, 17 and 18 “the monitoring the permeability of the first portion of the borehole” lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3-5,8,10,12,13,14,18,19,20 are considered non limiting, as they require steps without any structure in a system claims. 
Claims 13 and 19 claims use the language of “can be”, which makes the terms following it optional, and thus the claims do not further limit the parent claim  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 11, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170306703 A1) to Samuel in view of (US 20100252324 A1) to Woskov.

	Regarding claim 1:  Samuel discloses
1. A system comprising: 
a mechanical drilling apparatus 12 including a drill bit 34 for mechanical removal of material while forming a first portion of a borehole of a well ([0019-0020]), ( Note: the limitation “the first portion of the borehole formed based on a permeability of the first portion of the borehole and a temperature within the first portion of the borehole” is not considered to be limiting to the system and the system is capable of performing the step); and 
However Samuel fails to disclose
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the temperature within the first portion of the borehole exceeds a temperature threshold value.
Woskov teaches drilling boreholes with a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide(Abstract, [0008-0009])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Samuel replace his laser cutting mechanism 36 with  a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy, in view of Woskov, in order to increase the rate of penetration for deep drilling [0007].
Regarding claim 2:  Samuel discloses
2. The system of claim 1, wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling. [0019]
Regarding claim 6:  Samuel discloses
6. The system of claim 1, further comprising a data processor (Controller- [0015,0038]) coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, wherein the data processor  is configured to perform the monitoring and the determining.
Regarding claim 7:  Samuel discloses
7. A system comprising: 
a mechanical drilling apparatus 12 including a drill bit 34 for mechanical removal of material while forming a first portion of a borehole of a well([0019-0020]) , ( Note: the limitation “ the first portion of the borehole formed based on a permeability of the first portion of the borehole and a rate of penetration of the drill bit of the mechanical drilling apparatus” is  considered to be non-limiting to the system and the system is capable of performing the step); and 
However Samuel fails to disclose
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the rate of penetration of the drill bit of the mechanical drilling apparatus is below a rate of penetration threshold value.
Woskov teaches drilling boreholes with a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide(Abstract, [0008-0009])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Samuel replace his laser cutting mechanism 36 with  a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy, in view of Woskov, in order to increase the rate of penetration for deep drilling [0007].
Regarding claim 9:  Samuel discloses
9. The system of claim 7, wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling.[0019]
Regarding claim 11:  Samuel discloses
11. The system of claim 7, wherein monitoring the permeability of the first portion of the borehole and/or monitoring the rate of penetration of the drill bit of the mechanical drilling apparatus is performed using a first data processor (Controller [0015,0038]) and the determining is performed using the first data processor, a second data processor, or a combination of the first data processor and the second data processor. (Note, the structure required is interpreted as a processor, with Samuel meeting the limitation)
Regarding claim 14:  Samuel discloses
14. A system comprising: 
a mechanical drilling apparatus 12 including a drill bit 34 for mechanical removal of material while forming a first portion of a borehole of a well ([0019-0020]) ,
( Note: the limitation “ the first portion of the borehole formed based on a permeability of the first portion of the borehole and a hardness of a material present within the first portion of the borehole” is con considered to be  non-limiting to the system and the system is capable of performing the step)
However Samuel fails to disclose
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus in response to determining the permeability of the first portion of the borehole is below a permeability threshold value and the hardness of the material present within the first portion of the borehole exceeds a hardness threshold value.
Woskov teaches drilling boreholes with a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide(Abstract, [0008-0009])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Samuel replace his laser cutting mechanism 36 with  a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy, in view of Woskov, in order to increase the rate of penetration for deep drilling [0007].
Regarding claim 16:  Samuel discloses
16. The system of claim 14, wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling.[0019]
Regarding claim 17:  Samuel discloses
17. The system of claim 14, wherein monitoring the permeability of the first portion of the borehole and/or monitoring the hardness of the material present within the first portion of the borehole is performed using a first data processor (Controller [0015,0038]) and the determining is performed using the first data processor, a second data processor, or a combination of the first data processor and the second data processor. (Note, the structure required is interpreted as a processor, with Samuel meeting the limitation)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150176333 A1 to Hanback discloses a millimeter wave drilling system.
US 20080245568 A1 to Jeffryes teaches a drilling a bore hole with both mechanical and directed energy.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674